The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Notice to Applicant
In response to the communication received on 02/10/2022, the following is a Non-Final Office Action for Application No. 16969499.  

Status of Claims
Claims 1, 4-8, and 11-15 are pending.
Claims 2, 3, 9, and 10 are cancelled. 
Claim 15 is new. 

Information Disclosure Statement
The information disclosure statement (IDS has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments have been fully considered.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20130275514 A1) hereinafter referred to as Tanaka in view of Angell et al. (US 20090070163 A1) hereinafter referred to as Angell in further view of Hausdorff et al. (US 10548512 B2) hereinafter referred to as Hausdorff.  

Tanaka teaches:
Claim 1.  A work operation analysis system comprising: 
at least one memory configured to store a program; and a central processing unit (CPU) coupled to the at least one memory and configured to execute the program to: accumulate a normal work video obtained by preliminary photographing a series of normal elemental works (¶0075 The behavior information acquirer 11 of the server device 1 receives the behavior information transmitted from the behavior detector 21 of the terminal device 2A, and stores the behavior information in the behavior information memory 12. It is permissible for the behavior detector 21 to transmit, to the behavior information acquirer 11, raw data such as identification information that identifies the user, or image data for which the user or the predetermined place has been captured.); 
analyze a work video obtained by photographing work of a worker on a work process basis, the work process comprising a series of elemental works, and, in the case where a deviant operation different from normal work has been detected based on comparison between the element works and the normal element works,  identify the occurrence timing of the deviant operation (¶0073 The behavior detector 21 senses that the user has entered a predetermined area by detecting an RF tag held by the user, by means of a tag reader installed in a predetermined place, or by detecting the location by means of a GPS receiver of an electronic device held by the user. If the user has entered the predetermined area, image data for which the user or the predetermined place is captured by means of a camera installed in the predetermined area is generated. ¶0108 Here, in order to present, to the user, presentation information suppressing a selfish behavior, the influence range calculator 151 of the influence calculator 15 refers to the mutual information depicted in FIG. 4 and the user information depicted in FIG. 5 with regard to "carelessly throw away the empty can" ( deviant behavior) from among "separate and throw away the empty can" (environmental activity), "throw away the empty can into a garbage bin" (ordinary behavior), and "carelessly throw away the empty can" ( deviant behavior), and calculates the range of influence in the case user A carelessly throws away the empty can.); 
detect a body part of the worker to acquire a position of the body part of the worker and a work position deviation when the position of the body part of the worker is located different from the position of the body part of the worker in the normal work (¶0108 Here, in order to present, to the user, presentation information suppressing a selfish behavior, the influence range calculator 151 of the influence calculator 15 refers to the mutual information depicted in FIG. 4 and the user information depicted in FIG. 5 with regard to "carelessly throw away the empty can" ( deviant behavior) from among "separate and throw away the empty can" (environmental activity), "throw away the empty can into a garbage bin" (ordinary behavior), and "carelessly throw away the empty can" ( deviant behavior), and calculates the range of influence in the case user A carelessly throws away the empty can.);
identify a factor of the deviant operation as at least one of: a work time deviation caused when a duration of work time in any one of the elemental works of the work process is different from a duration of work time in any one of the normal elemental works of the normal work; and the work position deviation caused when the position of the body part of the worker is located different from the position of the body part of the worker in the normal work;  accumulate a deviant work video obtained when the deviant operation occurred (¶0076 FIG. 2 is a drawing depicting an example of behavior information stored in a behavior information memory according to Mode of Embodiment 1. The behavior information includes at least information representing the behavior carried out by the user and information identifying the user. In the example of FIG. 2, the behavior information comprises the items of a "data ID" identifying the behavior information, a "user ID" identifying the user who carried out the behavior, a "date and time" indicating the date and time at which the behavior of the user was detected, a "place" indicating the place at which the behavior of the user was detected, and a "behavior" indicating the user behavior detected.  ¶0108 Here, in order to present, to the user, presentation information suppressing a selfish behavior, the influence range calculator 151 of the influence calculator 15 refers to the mutual information depicted in FIG. 4 and the user information depicted in FIG. 5 with regard to "carelessly throw away the empty can" ( deviant behavior) from among "separate and throw away the empty can" (environmental activity), "throw away the empty can into a garbage bin" (ordinary behavior), and "carelessly throw away the empty can" ( deviant behavior), and calculates the range of influence in the case user A carelessly throws away the empty can.); and 
display the normal work video and the deviant work video having predetermined time including the occurrence timing of the deviant operation, wherein the normal work video and the deviant work video are displayed side by side on a display screen, wherein the identified factor is displayed with the deviant work video, and wherein the work process of the worker is modified based on the detected deviant operation and identified factor (¶0109 First, the influence range calculator 151 calculates the range of influence at one day after user A has carelessly thrown away the empty can. The influence range calculator 151 refers to the mutual information depicted in FIG. 4, and finds that the users having a connection with the user A are user B, user C, and user D. The influence range calculator 151 refers to the user information depicted in FIG. 5, and finds that, for a behavior classified under the deviant behavior category, the degrees of influence from user A to user B, user C, and user D are respectively 0.8, 0.6, and 0.0, and that the implementation times thereof are respectively one day, one day, and zero days. The influence range calculator 151 determines that, after one day from user A carrying out a behavior classified under the deviant behavior category, there is an influence from user A to user B and user C from the behavior classified under the deviant behavior category ¶0174 FIG. 18 is a drawing depicting an example of a hardware configuration of a server device according to the modes of embodiment of the present invention. The server device 1, as depicted in FIG. 18, is provided with a controller 31, a main memory 32, an external memory 33, an operator 34, a display 35, and a transmitter/receiver 36.).  
	Although not explicitly taught by Tanaka, Angell teaches in the analogous art of apparatus for automatically generating labor standards from video data:
accumulate a normal work video obtained by preliminary photographing a series of normal elemental works… display the normal work video and the deviant work video… wherein the normal work video and the deviant work video are displayed side by side on a display screen, wherein the identified factor is displayed with the deviant work video, and wherein the work process of the worker is modified based on the detected deviant operation and identified factor (¶0029 Facility 200 includes one or more strategically placed sensors for gathering event data at facility 200. Event data is data and metadata describing actions and events that occur in a facility, such as facility 200. In particular, event data includes audio and video data collected by one or more video cameras deployed at facility 200. For example, event data could describe a worker's performance of a set of motions from a sequence of motions necessary for completing a task, an order for performing the motions, tools and equipment necessary for completing the task, locations for performing the motions, and a time for completing the motions. ¶0094 Set of recommendations 506 may take the form of text, graphics, video clips, or diagrams illustrating the proper method of performing a discrete set of motions to complete a task. In addition, set of recommendations 506 may include statistics describing, for example, the amount of time allocated for performing each motion from the discrete set of motions, the optimum ambient conditions to promote completion of the task, and an acceptable fatigue factor.  ¶¶0116-0017 The process begins by detecting event data describing a sequence of motions for performing a task (step 802). The data, which may originate from a set of sensors, such as sensors 204 in FIG. 2, is stored in a data storage device. … The process then parses the event data to identify appropriate event data describing a discrete set of motions from the sequence of motions (step 804). Thereafter, the process analyzes the discrete set of motions to form a labor standard (step 806). Once the labor standard is formed, the process generates a set of recommendations for performing the task according to the labor standards (step 808) and the process terminates thereafter.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus for automatically generating labor standards from video data of Angell with the system for behavior promotion and suppression of Tanaka for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Tanaka ¶0017 teaches that it is desirable to have a possibility that the user will reconsider the behavior the user intends to carry out from thereon and change the behavior; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Tanaka teaches the system for behavior promotion and suppression, and Angell Abstract teaches a process automatically detects event data derived from a continuous video stream, wherein the event data comprises metadata describing a sequence of motions for performing the task, and parses the event data to identify appropriate event data describing a discrete set of motions from the sequence of motions; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Tanaka at least the above cited paragraphs, and Angell at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the apparatus for automatically generating labor standards from video data of Angell with the system for behavior promotion and suppression of Tanaka.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Tanaka in view of Angell, Hausdorff teaches in the analogous art of automated near-fall detector:
detect a body part of the worker to acquire a position of the body part of the worker and a work position deviation when the position of the body part of the worker is located different from the position of the body part of the worker in the normal work (C.9 L.19 FIGS. 1A, 1B, and 1C show a near fall detector device 20, according to an embodiment of the invention, in a typical application being used by a walking person 22. Person 22 may be a man or woman of any age and of any physical condition. In this example near fall detector 20 is a device attached to a belt 24 worn by person 22. As will be discussed in greater detail below, near fall detector 20 optionally uses signal processing methods to monitor the quality of a walking person's gait or ambulatory movement, and responds or records in some fashion in the event that the person's walk is interrupted by a near fall or a real fall.  C.9 L.33 In FIG. 1A person 22 is shown walking in a normal fashion. At some later point in time, as shown in FIG. 1B, person 22 experiences a near fall. The near fall, also called a stumble or misstep, is a momentary loss of balance by the person from which the person recovers. By contrast, in a real or actual fall (or just “fall”) the person does not recover and continues to fall until he or she comes to rest on the ground, floor, or other lower level. FIG. 1B illustrates some characteristics of an example of a near fall. As may be seen, the person's legs have slipped so they are no longer directly underneath, and accordingly the person's center of gravity 26 has moved off center so that the person experiences a sensation of loss of balance.);
identify a factor of the deviant operation as at least one of: a work time deviation caused when a duration of work time in any one of the elemental works of the work process is different from a duration of work time in any one of the normal elemental works of the normal work; and the work position deviation caused when the position of the body part of the worker is located different from the position of the body part of the worker in the normal work;  accumulate a deviant work video obtained when the deviant operation occurred (C.9 L.33 In FIG. 1A person 22 is shown walking in a normal fashion. At some later point in time, as shown in FIG. 1B, person 22 experiences a near fall. The near fall, also called a stumble or misstep, is a momentary loss of balance by the person from which the person recovers. By contrast, in a real or actual fall (or just “fall”) the person does not recover and continues to fall until he or she comes to rest on the ground, floor, or other lower level. FIG. 1B illustrates some characteristics of an example of a near fall. As may be seen, the person's legs have slipped so they are no longer directly underneath, and accordingly the person's center of gravity 26 has moved off center so that the person experiences a sensation of loss of balance. C.11 L.60 detector 20 is configured to enhance a Timed Up and Go (TUG) test to assess the tendency of a person to fall. In some embodiments, the enhancement is based on time derivative of the vertical acceleration. In some embodiments, a tendency to falling is detected when the rate of change of the acceleration is above a threshold. In some embodiments, the threshold is based on the rate of change of acceleration of healthy person or persons).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the automated near-fall detector of Hausdorff with the system for behavior promotion and suppression of Tanaka in view of Angell for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Tanaka ¶0017 teaches that it is desirable to have a possibility that the user will reconsider the behavior the user intends to carry out from thereon and change the behavior; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Tanaka teaches the system for behavior promotion and suppression, Angell Abstract teaches a process automatically detects event data derived from a continuous video stream, wherein the event data comprises metadata describing a sequence of motions for performing the task, and parses the event data to identify appropriate event data describing a discrete set of motions from the sequence of motions, Hausdorff Abstract teaches determining from the data a movement parameter that includes a third order derivative of position, comparing the movement parameter with a threshold value, and counting at least a near fall if the movement parameter exceeds the threshold value; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Tanaka in view of Angell at least the above cited paragraphs, and Hausdorff at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the automated near-fall detector of Hausdorff with the system for behavior promotion and suppression of Tanaka in view of Angell.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Tanaka teaches:
Claim 4.   The work operation analysis system according to claim 1, wherein the CPU is further configured to execute the program to: accumulate an analysis result; and generate predetermined statistical information using accumulated information and  display the generated statistical information on the display screen (¶0085 The degree of influence is the probability of user 2, who has a connection with user 1, carrying out an influenced behavior having seen a behavior carried out by user 1 or the result thereof. It is permissible for this probability to be predefined or input by a user, and, as mentioned hereafter in Mode of Embodiment 4, it is permissible for this probability to be calculated from past behavior information stored in the behavior information memory 12). 

Tanaka teaches:
Claim 5.  The work operation analysis system according to claim 4, herein the Generated statistical information  is information indicating the occurrence frequency of the deviant operation for a time series of the work process (Fig. 5 and ¶0088 If this kind of mutual information and user information is employed, it is possible to predict the influence of a behavior classified under a certain category, in terms of from which user to which user, at what probability, and for what length of time the influence will propagate. ¶0100 the influence range calculator 151 calculates that the behavior of user A has an influence on the three people of user B, user C, and user D one day after user A donates money, and has an influence on the six people of user B, user C, user D, user F, user G, and user H one week after user A donates money.).  

Tanaka teaches:
Claim 6.  The work operation analysis system according to    claim 4, wherein the CPU is further configured to execute the program to:  generate the statistical information in a different display mode in accordance with the factor of the deviant operation, and display the generated statistical information on the display screen (Fig. 5 and ¶0084 Furthermore, the time from user 1 carrying out a certain behavior to user 2 carrying out an influenced behavior is associated as an implementation time. It should be noted that it is permissible for the implementation time to be predefined or input by a user, and, as mentioned hereafter in Mode of Embodiment 4, it is permissible for the implementation time to be the average time from the behavior of user 1 to the influenced behavior of user 2 from when user 2 has carried out influenced behaviors in the past. ¶0085 The degree of influence is the probability of user 2, who has a connection with user 1, carrying out an influenced behavior having seen a behavior carried out by user 1 or the result thereof. It is permissible for this probability to be predefined or input by a user, and, as mentioned hereafter in Mode of Embodiment 4, it is permissible for this probability to be calculated from past behavior information stored in the behavior information memory 12).  

Tanaka teaches:
Claim 7.  The work operation analysis system according to   claim 1, wherein the CPU has: a first analysis unit that is configured to execute the program to detect the deviant operation; and a second analysis unit that is configured to execute the program to identify the occurrence timing of the deviant operation after the detection of the deviant operation by the first analysis unit, 4Application No. 16/969,499Attorney Docket No. 124512-0038US01 wherein, in the case where the deviant operation has been detected, the first analysis unit displays a display screen notifying the occurrence of the deviant operation  without waiting for a process by the second analysis unit, and wherein the CPU is further configured to execute the program to display  the normal work video and the deviant work video having predetermined time including the occurrence timing of the deviant operation after the occurrence timing of the deviant operation is identified by the second analysis unit (¶0075 the behavior information acquirer 11 detects a behavior of the user from this raw data and converts the behavior into data, generates behavior information by associating the data with identification information that identifies the user and the date and time at which the behavior of the user was detected, and stores the behavior information in the behavior information memory 12. ¶0109 First, the influence range calculator 151 calculates the range of influence at one day after user A has carelessly thrown away the empty can. The influence range calculator 151 refers to the mutual information depicted in FIG. 4, and finds that the users having a connection with the user A are user B, user C, and user D. The influence range calculator 151 refers to the user information depicted in FIG. 5, and finds that, for a behavior classified under the deviant behavior category, the degrees of influence from user A to user B, user C, and user D are respectively 0.8, 0.6, and 0.0, and that the implementation times thereof are respectively one day, one day, and zero days. The influence range calculator 151 determines that, after one day from user A carrying out a behavior classified under the deviant behavior category, there is an influence from user A to user B and user C from the behavior classified under the deviant behavior category.).

As per claims 8 and 11-14, the system tracks the method of claims 1 and 4-7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1 and 4-7 are applied to claims 8 and 11-14, respectively.  Tanaka discloses that the embodiment may be found as a system (Fig. 1).

Although not explicitly taught by Tanaka in view of Angell, Hausdorff teaches in the analogous art of automated near-fall detector:
Claim 15. The work operation analysis system according to claim 1, wherein, when the factor of the deviant operation is identified as the work position deviation, the deviant work video displays the position of the position body part of the worker located different from the position of the body part of the worker in the normal work (C.9 L.33 In FIG. 1A person 22 is shown walking in a normal fashion. At some later point in time, as shown in FIG. 1B, person 22 experiences a near fall. The near fall, also called a stumble or misstep, is a momentary loss of balance by the person from which the person recovers. By contrast, in a real or actual fall (or just “fall”) the person does not recover and continues to fall until he or she comes to rest on the ground, floor, or other lower level. FIG. 1B illustrates some characteristics of an example of a near fall. As may be seen, the person's legs have slipped so they are no longer directly underneath, and accordingly the person's center of gravity 26 has moved off center so that the person experiences a sensation of loss of balance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the automated near-fall detector of Hausdorff with the system for behavior promotion and suppression of Tanaka in view of Angell for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Tanaka ¶0017 teaches that it is desirable to have a possibility that the user will reconsider the behavior the user intends to carry out from thereon and change the behavior; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Tanaka teaches the system for behavior promotion and suppression, Angell Abstract teaches a process automatically detects event data derived from a continuous video stream, wherein the event data comprises metadata describing a sequence of motions for performing the task, and parses the event data to identify appropriate event data describing a discrete set of motions from the sequence of motions, Hausdorff Abstract teaches determining from the data a movement parameter that includes a third order derivative of position, comparing the movement parameter with a threshold value, and counting at least a near fall if the movement parameter exceeds the threshold value; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Tanaka in view of Angell at least the above cited paragraphs, and Hausdorff at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the automated near-fall detector of Hausdorff with the system for behavior promotion and suppression of Tanaka in view of Angell.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KURTIS GILLS/Primary Examiner, Art Unit 3623